Citation Nr: 0311747	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of fracture of the 3rd through 5th metatarsals of 
the necks and dislocation of the 2nd metatarsophalangeal 
joint with hallux valgus of the right foot, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to November 
1975 and from December 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO granted service connection for residuals of fracture 
of the 3rd through 5th metatarsals of the necks and 
dislocation of the 2nd metatarsophalangeal joint with hallux 
valgus of the right foot, postoperative and assigned a 10 
percent evaluation effective from December 2000.

The veteran disagreed with the initial evaluation assigned 
and initiated an appeal.  In a July 2001 rating decision the 
RO assigned a 20 percent disability evaluation effective from 
December 2000.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals (the U. S. Court of Appeals for 
Veterans Claims since March 1, 1999)(hereinafter CAVC) held 
that when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  As an evaluation higher than 20 percent 
is available under the provisions of Diagnostic Code 5284 of 
the VA Schedule for Rating Disabilities, the appeal 
continues.  

The veteran presented testimony at a video teleconference 
hearing before the undersigned Veterans Law Judge in July 
2002.  A copy of the hearing transcript is in the claims 
file.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

The appellant was notified that the Board was developing the 
case and requested from him identifying information regarding 
health care providers and authorization forms for each non-VA 
doctor and medical facility that provided treatment for the 
right foot disability.  

In addition, the Board requested that the VA Medical Center 
in San Antonio, Texas, schedule him for an examination.  He 
would be notified by the San Antonio VA Medical Center when 
and where to report.  The veteran reported for his scheduled 
examination in March 2003 and additional evidence was 
obtained.  

The veteran was notified in April 2003 that the Board had 
obtain a copy of the examination report from the VA Medical 
Center in San Antonio, Texas and intended to consider this 
evidence in deciding his appeal.


In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and requires a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

Accordingly, as the additional evidence obtained by the 
Board's development has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence, the case must be remanded to comply with due 
process requirements.   

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, the RO issued a development letter consistent 
with the notice requirements of the VCAA on the issue of 
entitlement to service connection for a right foot injury; 
however, a development letter was not issued on the issue of 
an initial evaluation in excess of 20 percent for residuals 
of fracture of the 3rd through 5th metatarsals of the necks 
and dislocation of the 2nd metatarsophalangeal joint with 
hallux valgus of the right foot, postoperative.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter as to the issue of 
entitlement to an initial rating in 
excess of 20 percent for residuals of 
fracture of the 3rd through 5th 
metatarsals of the necks and dislocation 
of the 2nd metatarsophalangeal joint with 
hallux valgus of the right foot, 
postoperative, consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should review the additionally 
obtained evidence, to include the March 
2003 VA examination to ensure that it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures, to include the scheduling of 
another VA examination if warranted.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 20 percent 
for residuals of fracture of the 3rd 
through 5th metatarsals of the necks and 
dislocation of the 2nd 
metatarsophalangeal joint with hallux 
valgus of the right foot, postoperative.  
The RO should document its consideration 
of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2002).  

Also, the RO should address the 
contentions of the veteran's 
representative that separate evaluations 
are warranted for various disabilities of 
the right foot to include hallux valgus, 
degenerative joint disease and nerve 
damage.

The above readjudication should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the October 2001 statement 
of the case. 


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the veteran is hereby notified that failure without 
good reason shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his appeal 
for an initial increased evaluation.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examination in connection with a claim for an increased 
evaluation will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


